The opinion of the Court was delivered by
Gibson, C. J.
It is obvious that the time of choosing supervisors and constables referred to for purposes of designation has regard exclusively to township elections. It would have been too general to order the school directors to be chosen at these, without more, for there are two of them—the first on the Friday preceding the third Saturday in March, for constables, supervisors, overseers and auditors, the second on the Friday preceding the first Tuesday in October, for township assessors and inspectors of,the general election ; and hence a necessity to designate the particular election by reference to *508the choice of particular officers at one of them. But there was no room to designate a particular borough election, for there is no more than one ; and the choice of supervisors needed not to be an index for the time of choosing school directors by the inhabitants of a borough. In point of reason, therefore, the reference is inapplicable to such a choice; nor do the words seem to point to it. “ Annually” (in townships) “at the time and place that elections are held for supervisors and constables; and, in wards and boroughs, at the time and place of the borough elections,” is a passage which is free from ambiguity or inconsistency when considered distributively and in connexion with the interpolated words, whose omission, it is clear from the «context, was accidental. Had it been intended to make the time depend on the election of designated officers merely, it would have been unnecessary to say any thing about the denomination of the election ; whether township or borough, the designation would have been equally specific; and it is reasonable to think that only one class of officers would have been specified, for it must have occurred to the framers of the law that designation by specifying more than one would be liable to interruption by their being separated in the prganism of corporate bodies, a result produced in this very instance. It is true that the same result might be produced by a new arrangement of the township elections; but it was less likely to occur from an alteration of the general law than from particular provisions in acts of incorporation. Besides, supervisors exist only in those boroughs which are left subject to the general road law ; and, not being corporate officers, the choice of them would probably be left to its regulation when that of borough constables, who are necessarily charged with corporate functions, would be regulated by the charter.
The interpretation of the superintendent, therefore, was an erroneous one; and the inquiry is, whether it was accurately put to the jury as decisive. His arbitrament would certainly be conclusive of a matter legitimately submitted to his decision by the statute; and the point is, whether the submission embraces contested elections. By the tenth section, “if any controversy should arise among the directors of any district or adjoining districts concerning the duties of their office, the distribution of the state appropriation or the levying or collection of taxes, he is hereby authorized to settle and adjust the same.” The present, controversy obviously concerns not official duty, or the levy and collection of taxes, which are both posterior to questions of election ; nor is it easy to see how it concerns the distribution of the state appropriation. It is said to concern it because it must be received before it can be distributed; and it necessarily, though 'incidentally, involves the title to receive. His authority, however, reaches no further than the distribution of money actually, in their hands. Had the legislature designed to give him cognizance of contested elections, they would not have suffered a grant so important to rest on a chain of deductions, especially as payment *509to directors defacto would discharge him. Beside, the power would be a despotic one; operating extensively on the dearest of popular rights, and scarce such as would be entrusted to an individual in a republic. Finally, it is by no means certain that a direct grant of it, in derogation of the visitorip.1 powers of this court and of trial by jury, would be sustained; and we are therefore bound to bring the interpretation of the section within the admitted pale of the constitution. Regularity of election, therefore, remains to be tried by the constitutional arbiters of it in the ordinary course. In this view of the principal question, the points of evidence become irrelevant or unnecessary; and we intimate no opinion on them.
Judgment reversed, and a venire de novo awarded.